Per Curiam.
Plaintiff in error, hereinafter designated as defendant, was convicted in the district court for Adams county of unlawful possession of intoxicating liquor, and sentence imposed ordering him confined in the county jail for a period of 60 days. He prosecutes error, and assigns as reasons for reversal, among others, that the judgment is not supported by the evidence, and, further, thaf the sentence is excessive.
From an examination of the record, we are convinced that the evidence is sufficient to support the verdict of the jury. However, under the peculiar circumstances of this case, we feel that the judgment sentencing defendant to confinement in the county jail for a period of 60 days is *549excessive, and that the ends of justice will be subserved by the imposition of a fine.
It is therefore considered, by this court that the defendant, Edward A. Beck, pay a fine of $100 and costs of suit, and stand committed and be imprisoned in the county jail of Adams county until such fine and costs are paid. As thus modified, the judgment of the trial court is affirmed.
Affirmed as modified.